******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      DENISE EMERICK v. ROGER EMERICK
                 (AC 38258)
                  Beach, Sheldon and Flynn, Js.*
    Argued October 20, 2016—officially released January 31, 2017

  (Appeal from Superior Court, judicial district of
               Hartford, Ficeto, J.)
  Roger Emerick, self-represented, the appellant
(defendant).
  Jon T. Kukucka, with whom were Johanna S. Katz,
and, on the brief, Campbell D. Barrett, for the appel-
lee (plaintiff).
                          Opinion

   FLYNN, J. In this marital dissolution action, the self-
represented defendant, Roger Emerick, appeals from
the judgment of the trial court, Ficeto, J., claiming that
the court (1) demonstrated bias against him on the basis
of his gender and status as a self-represented party; (2)
abused its discretion in awarding the plaintiff, Denise
Emerick, $100,000 in lump sum alimony and in distribut-
ing the marital property; (3) improperly denied his
request for an order regarding the plaintiff’s grandchil-
dren; (4) improperly denied his request for a jury trial;
and (5) improperly denied his motions for reargument
and for a mistrial. We find none of these claims persua-
sive and, accordingly, affirm the judgment of the trial
court.
   The following facts, as found by the court in its memo-
randum of decision, and procedural history are relevant
to this appeal. The parties were married on February
11, 1994. At the time their marriage was dissolved, which
occurred by judgment of the court more than twenty-
one years later on June 25, 2015, both parties were sixty-
five years old. Throughout the marriage, the plaintiff
earned a modest income as a self-employed typist and
bookkeeper, with her ‘‘best’’ year occurring prior to
the marriage, in 1992, when she earned approximately
$30,000. She retired in 2013, and during her last three
years of employment earned an income that was in ‘‘the
teens.’’ At the time of dissolution, the plaintiff received
$241.38 per week in social security benefits and $400
per week in pendente lite alimony. As a result of spinal
fusion surgery she had undergone in October of 2012
that did not heal properly, the plaintiff experienced pain
in her hands and arms. The plaintiff also was diagnosed
with recurring ‘‘panic attacks’’ in 1996, and takes a mul-
titude of prescription medications to manage the panic
attacks and her pain. The defendant was employed as
an engineer at the time of dissolution and earned a net
income of $1462 per week. He was in good health and
desired to retire.
  The defendant owned the marital home, located at
580 Hopewell Road in South Glastonbury, prior to the
marriage. While the plaintiff and the defendant did not
have children, the plaintiff was the primary caregiver
for an assortment of family members who came to
reside in the marital home, some of whom were more
than ninety years old and required constant care. At
some point during the marriage, the plaintiff’s daughter
and her two children began residing in the marital
home.1
   In 1996, the parties constructed a substantial addition
to the marital home in order to accommodate the plain-
tiff’s mother. The plaintiff’s mother paid for the renova-
tions, which cost $212,000 and added an 850 square
foot apartment and bedroom suite to the home. The
value of the marital home, which was owned exclusively
by the defendant, significantly appreciated as a result
of the construction financed by the plaintiff’s mother.2
  In addition to her role as caregiver, the plaintiff han-
dled the family’s finances. She paid the bills, handled
some of the investments, and prepared federal and state
tax filings. The defendant was unemployed for a period
of time in the mid to late 1990s.3 While the defendant
was unemployed, the plaintiff’s mother contributed her
social security benefits plus an additional $70 per month
to pay for the family’s household expenses. The defen-
dant began day trading in 1999, and financed the
endeavor with $175,000 in credit card debt and by taking
out a line of credit on the marital home. He lost the
entire $175,000. The plaintiff and the defendant repaid
the $175,000 debt over the course of nine years, in part
with a $66,000 contribution from the plaintiff’s mother.4
   Over time, the marriage began to deteriorate. The
defendant lived a ‘‘very structured’’ and ‘‘routine based’’
life, which took its toll on the plaintiff. The defendant
also was generally unsupportive of the plaintiff. In 2013,
the plaintiff disclosed to the defendant that she had
been sexually abused as a child, to which the defendant
‘‘had no real response’’ and ‘‘was indifferent.’’ After the
plaintiff’s spinal surgery in 2012, the defendant was
‘‘shocked’’ that the plaintiff had decided to retire and
that she had hired a maid to help clean the marital
home. Following two physical altercations between the
parties in late-2012 and mid-2013, the plaintiff resolved
to leave the marriage. In both incidents, the defendant
grabbed and pulled the plaintiff’s wrists and hands,
which, due to her surgery, caused her severe pain. On
March 18, 2014, after surreptitiously purchasing a home
at 15 Briarwood Road in West Hartford, the plaintiff
informed the defendant that she was leaving him. The
plaintiff commenced this dissolution action on June
3, 2014.
  On June 25, 2015, following a two day trial, the court
entered judgment dissolving the marriage on the ground
of irretrievable breakdown, finding that the breakdown
was primarily the fault of the defendant. As to the
approximate value of the plaintiff’s assets at the time
of dissolution, the court found that her West Hartford
home was valued at $232,500 and that she had bank
accounts totaling $14,700, a bond in the amount of
$8000, and $334,111 in retirement assets. With respect
to the defendant’s assets, the court found that his Glas-
tonbury residence, to which the plaintiff did not make
any claim in the dissolution proceeding, had an approxi-
mate value of $654,200.5 The defendant also had
$277,000 in a checking account and approximately
$653,365 in retirement assets, including a 401 (K) plan
valued at $375,153 and an individual retirement account
(IRA) valued at $22,270. In its financial orders, the court
awarded the plaintiff lump sum alimony in the amount
of $100,000, payable in four $25,000 installments, and
further ordered the defendant to transfer to the plaintiff
all sums in his 401 (K) plan and IRA, which totaled
$397,423. The court declined to award periodic
alimony.
   On July 24, 2015, the defendant filed a ‘‘motion to
reargue/reconsider’’ and a motion for a mistrial. The
court denied both motions. This appeal followed. Addi-
tional facts and procedural history will be set forth
where necessary.
                             I
  The defendant’s first claim is that the court was
biased against him, and in favor of the plaintiff, on the
basis of his gender and status as a self-represented
party. We disagree.
  As an initial matter, the defendant has failed to com-
ply with Practice Book § 1-23, which provides in rele-
vant part that ‘‘[a] motion to disqualify a judicial
authority shall be in writing and shall be accompanied
by an affidavit setting forth the facts relied upon to
show the grounds for disqualification and a certificate
of the counsel of record that the motion is made in
good faith.’’ This court has held that § 1-23 ‘‘creates a
mandatory procedure to be followed by any party seek-
ing to recuse a judge . . . and, if a party fails to follow
such procedures, the record is deemed to be inadequate
for our review because [the procedures] are a condition
precedent to a hearing on a judge’s disqualification.’’
(Citation omitted; internal quotation marks omitted.)
Olson v. Olson, 71 Conn. App. 826, 830, 804 A.2d 851
(2002). Despite raising the issue of judicial bias at sev-
eral junctures during trial, the defendant never filed a
written motion to disqualify the court in accordance
with § 1-23.6 Thus, the defendant has not provided us
with an adequate record to review this claim.
  While that procedural deficiency is reason enough to
reject the defendant’s claim, given the grave nature of
his accusation, we, as this court did in Wendt v. Wendt,
59 Conn. App. 656, 693, 757 A.2d 1225, cert. denied, 255
Conn. 918, 763 A.2d 1044 (2000), address the substance
of the claim. ‘‘The standard to be employed when
determining whether a judge should recuse herself or
himself pursuant to canon 3 (c) [of the Code of Judicial
Conduct] is well established. The standard . . . is an
objective one [meant to assess] whether [the judge] can
be fair and impartial in hearing the case. . . . Any con-
duct that would lead a reasonable [person] knowing all
the circumstances to the conclusion that the judge’s
impartiality might reasonably be questioned is a basis
for the judge’s disqualification. Thus, an impropriety or
the appearance of impropriety . . . that would reason-
ably lead one to question the judge’s impartiality in a
given proceeding clearly falls within the scope of the
general standard. . . . The question is not whether the
judge is impartial in fact. It is simply whether another,
not knowing whether or not the judge is actually impar-
tial, might reasonably question [the judge’s] . . .
impartiality, on the basis of all of the circumstances.’’
(Internal quotation marks omitted.) Mercer v. Cosley,
110 Conn. App. 283, 291, 955 A.2d 550 (2008).
   The defendant has not offered a scintilla of evidence
to support his claim of judicial bias. Instead, the defen-
dant simply asserts that he is a male, self-represented
party, that the court was female, and that the court
entered financial and other orders and made credibility
determinations with which he does not agree. Our com-
mon law and statutory law have always authorized a
single Superior Court judge to preside over the trial of
marriage dissolution cases. Some marriages in our state,
like the defendant’s, are contracted between persons
of the opposite sex. In such situations, the mere fact
that the trial judge is of the same sex as one of the
parties is not evidence of bias against the other. The
mere fact that a trial judge is of a sex different from
one of the litigants could not lead a reasonable person
to question the judge’s impartiality. Our careful review
of the record and the defendant’s brief does not point
to any predisposition on the part of the court against
persons who appear in court on their own behalf.
   On May 13, 2015, the first day of trial, the defendant
sought to renew a recusal motion made before Judge
Albis, a prior judge in the case who presided over the
defendant’s motion to disqualify Judge Simon and Judge
Bozzuto. Judge Ficeto permitted him to do so. The
defendant argued to Judge Ficeto: ‘‘For my part I feel
in general, I’ve never met you, but I feel in general [that
the] trial court is bias[ed] against self-represented male
parties. I consider it the slaughterhouse . . . .’’
(Emphasis added.) This statement demonstrates that
the defendant’s claim of judicial bias is based upon the
perceived conduct of other judges who presided over
earlier proceedings in the case, rather than on Judge
Ficeto’s conduct. Such generalized concerns would not
lead a reasonable person to question the court’s impar-
tiality to those of a different sex who appear before it
on their own behalf without the benefit of counsel.
   The defendant fares no better with respect to his
assertion that the court demonstrated judicial bias by
awarding alimony and distributing the marital property
in a manner that was adverse to him. When the defen-
dant moved to disqualify the court prior to the start of
the second day of trial on May 14, 2015, the court had
not yet issued any orders that were adverse to the
defendant. The simple fact that, at the conclusion of
the trial, the court declined to issue financial orders
that were more favorable to the defendant does not
evidence judicial bias or prejudice against the defen-
dant. See McKenna v. Delente, 123 Conn. App. 137, 145,
1 A.3d 260 (2010) (rejecting claims of prejudice and
judicial bias where they ‘‘amount[ed] to nothing more
than a collateral attack on the financial orders issued in
connection with the dissolution judgment’’). The court’s
several other rulings and credibility determinations that
the defendant disagrees with likewise do not evidence
judicial bias. ‘‘It is an elementary rule of law that the
fact that a trial court rules adversely to a litigant, even
if some of these rulings were to be determined on appeal
to have been erroneous, does not demonstrate personal
bias.’’ (Internal quotation marks omitted.) Wendt v.
Wendt, supra, 59 Conn. App. 694. ‘‘Obviously, if a ruling
against a party could be used as . . . indicia of bias,
at least half of the time, every court would be guilty of
being biased against one of the two parties. . . . The
fact that the plaintiff strongly disagrees with the sub-
stance of the court’s rulings does not make those rulings
evidence of bias.’’7 (Citation omitted; internal quotation
marks omitted.) Burns v. Quinnipiac University, 120
Conn. App. 311, 317, 991 A.2d 666, cert. denied, 297
Conn. 906, 995 A.2d 634 (2010).
   It is a trial court’s function to decide issues of credibil-
ity. Put simply, in situations in which the court is acting
as the fact finder and there is conflicting evidence as
to an issue of fact, the court is charged with evaluating
and determining which evidence is more credible, and
the mere fact that the court makes such a finding in
favor of one party does not form the basis for a chal-
lenge to the court’s impartiality by the other. The defen-
dant’s claims of bias are without merit.
                              II
  The defendant next claims that the court abused its
discretion in awarding the plaintiff $100,000 in lump
sum alimony, and in distributing the marital property.
We disagree with both claims.
   ‘‘The standard of review in family matters is well
settled. An appellate court will not disturb a trial court’s
orders in domestic relations cases unless the court has
abused its discretion or it is found that it could not
reasonably conclude as it did, based on the facts pre-
sented. . . . In determining whether a trial court has
abused its broad discretion in domestic relations mat-
ters, we allow every reasonable presumption in favor
of the correctness of its action. . . . Appellate review
of a trial court’s findings of fact is governed by the
clearly erroneous standard of review. The trial court’s
findings are binding upon this court unless they are
clearly erroneous in light of the evidence and the plead-
ings in the record as a whole. . . . A finding of fact is
clearly erroneous when there is no evidence in the
record to support it . . . or when although there is
evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction
that a mistake has been committed. . . . Therefore, to
conclude that the trial court abused its discretion, we
must find that the court either incorrectly applied the
law or could not reasonably conclude as it did.’’ (Cita-
tions omitted; internal quotation marks omitted.)
Demartino v. Demartino, 79 Conn. App. 488, 492–93,
830 A.2d 394 (2003).
   At the outset, we note that the defendant’s claims of
error with respect to the court’s financial orders are
based in large part on his belief that the court erred in
not crediting his testimony over that of the plaintiff
with respect to the valuation of the plaintiff’s assets,
her contribution to the marital estate, and the events
that contributed to the deterioration of their marriage.
It is well established, however, ‘‘that the evaluation of
a witness’ testimony and credibility are wholly within
the province of the trier of fact. . . . Credibility must
be assessed . . . not by reading the cold printed
record, but by observing firsthand the witness’ conduct,
demeanor and attitude. . . . An appellate court must
defer to the trier of fact’s assessment of credibility
because [i]t is the [fact finder] . . . [who has] an oppor-
tunity to observe the demeanor of the witnesses and
the parties; thus [the fact finder] is best able to judge
the credibility of the witnesses and to draw necessary
inferences therefrom.’’ (Citation omitted; internal quo-
tation marks omitted.) Schoenborn v. Schoenborn, 144
Conn. App. 846, 851, 74 A.3d 482 (2013). Thus, while
we may review the court’s underlying factual determina-
tions under the clearly erroneous standard, our stan-
dard of review requires us to defer to the court’s
evaluation of the plaintiff’s credibility relative to that
of the defendant.8 See, e.g., Jalbert v. Mulligan, 153
Conn. App. 124, 138, 101 A.3d 279 (‘‘At its essence,
the defendant’s claim asks this court to engage in an
independent review of the credibility of the respective
parties. That we cannot do.’’), cert. denied, 315 Conn.
901, 104 A.3d 107 (2014). With that in mind, we address,
in turn, the defendant’s claims regarding the court’s
award of alimony and distribution of the marital
property.
                             A
  General Statutes § 46b-82 governs awards of alimony.
That section requires the trial court to consider ‘‘the
length of the marriage, the causes for the annulment,
dissolution of the marriage or legal separation, the age,
health, station, occupation, amount and sources of
income, earning capacity, vocational skills, education,
employability, estate and needs of each of the parties
and the award, if any, which the court may make pursu-
ant to section 46b-81 . . . .’’ General Statutes § 46b-82
(a). ‘‘In awarding alimony, [t]he court must consider all
of these criteria. . . . It need not, however, make
explicit reference to the statutory criteria that it consid-
ered in making its decision or make express findings
as to each statutory factor.’’ (Emphasis omitted; internal
quotation marks omitted.) Dees v. Dees, 92 Conn. App.
812, 820, 887 A.2d 429 (2006). ‘‘The trial court may
place varying degrees of importance on each criterion
according to the factual circumstances of each case.’’
(Internal quotation marks omitted.) Id., 821.
   We conclude that the court did not abuse its discre-
tion in awarding $100,000 in lump sum alimony to the
plaintiff. In its memorandum of decision, the court
stated that it fashioned the alimony award on the basis
of all of the evidence admitted at trial and the statutory
criteria set forth in § 46b-82. In particular, the court
noted the parties’ lengthy twenty-one year marriage;
the fact that the defendant was college educated and
healthy whereas the plaintiff was retired from the work-
force and was hindered by her anxiety and complica-
tions from spinal surgery; and the defendant’s relatively
steady employment throughout the marriage compared
with the modest income earned by the plaintiff. The
court also indicated that, while it was inclined to award
periodic alimony to the plaintiff, lump sum alimony
better accommodated the defendant’s desire to retire
because ‘‘[l]ump sum alimony, unlike periodic alimony,
is a final judgment which cannot be modified even
should there be a substantial change in circumstances.’’
(Internal quotation marks omitted.) Tremaine v. Trem-
aine, 235 Conn. 45, 58–59, 663 A.2d 387 (1995). In light
of this analysis, we conclude that the court’s alimony
award was properly based upon an application of the
statutory guidelines to the facts of the case. Accord-
ingly, there was no abuse of discretion.
   The defendant argues that the court abused its discre-
tion in issuing its financial orders because it improperly
failed to consider evidence that the plaintiff had
absconded with $1.3 million in marital assets. In support
of this argument, the defendant cites the multitude of
spreadsheets and documents that he prepared and that
were admitted into evidence at trial. In its memorandum
of decision, however, the court indicated that it had
considered the spreadsheets and related evidence but
that the defendant’s ‘‘argument [was] without merit.’’9
Thus, the court did not disregard the spreadsheets; it
simply found that they did not persuasively support
the defendant’s argument that the plaintiff had hidden
marital assets. ‘‘It is axiomatic that [t]he trier [of fact]
is free to accept or reject, in whole or in part, the
evidence offered by either party.’’ (Internal quotation
marks omitted.) Olson v. Olson, supra, 71 Conn. App.
833. The court’s decision not to credit the defendant’s
spreadsheets was an exercise of its fact finding func-
tion. After a careful review of the record, we conclude
that the court’s findings that the defendant’s spread-
sheets were not credible, and that the plaintiff had not
hidden $1.3 million in marital assets, were not clearly
erroneous. See Demartino v. Demartino, supra, 79
Conn. App. 492 (‘‘[t]he trial court’s findings are binding
upon this court unless they are clearly erroneous in
light of the evidence and the pleadings in the record
as a whole’’ [internal quotation marks omitted]). At trial,
the plaintiff testified that she had never hidden, and was
not currently hiding, any marital property. Although, in
the defendant’s view, his spreadsheets disproved that
testimony, it is unclear from the spreadsheets and the
defendant’s testimony in connection with them pre-
cisely how the defendant arrived at his conclusion that
$1.3 million in marital assets were unaccounted for. In
particular, the spreadsheets do not appear to account
for all of the expenses incurred by the plaintiff over
the parties’ twenty-one year marriage, which could sub-
stantially alter the defendant’s computation of ‘‘miss-
ing’’ assets. Accordingly, the court was well within its
discretion in rejecting the defendant’s spreadsheets
as unreliable.
                             B
   We are also not persuaded that the court abused
its discretion in distributing the marital property. The
distribution of assets in a dissolution action is governed
by General Statutes § 46b-81, which provides in perti-
nent part that a trial court ‘‘may assign to either spouse
all or any part of the estate of the other spouse .’’
General Statutes § 46b-81 (a). ‘‘In fixing the nature and
value of the property, if any, to be assigned, the court,
after considering all the evidence presented by each
party, shall consider the length of the marriage, the
causes for the . . . dissolution of the marriage . . .
the age, health, station, occupation, amount and sources
of income, earning capacity, vocational skills, educa-
tion, employability, estate, liabilities and needs of each
of the parties and the opportunity of each for future
acquisition of capital assets and income. The court shall
also consider the contribution of each of the parties in
the acquisition, preservation or appreciation in value
of their respective estates.’’ General Statutes § 46b-81
(c). ‘‘Courts are not required to ritualistically recite the
criteria they considered, nor are they bound to any
specific formula respecting the weight to be accorded
each factor in determining the distribution of marital
assets.’’ (Internal quotation marks omitted.) Mann v.
Miller, 93 Conn. App. 809, 812, 890 A.2d 581 (2006).
   Here, the court ordered both parties to retain owner-
ship over the marital assets in their respective posses-
sions, except that the defendant was ordered to transfer
$397,423 of his $653,365 in retirement assets to the
plaintiff.10 We disagree that this order constituted an
abuse of discretion. The court emphasized in its memo-
randum of decision that its distribution of the marital
property was based upon the factors set forth in § 46b-
81. We note that the court permitted the defendant to
retain ownership of the marital home, the value of
which, the court found, had been significantly enhanced
by a $212,000 addition financed by the plaintiff’s mother.
The court further found that the defendant was primar-
ily at fault for the breakdown of the marriage.11 Addi-
tionally, in issuing the alimony award, the court noted
the length of the marriage and the plaintiff’s retirement
from the workforce, modest employment throughout
the marriage, and diminished physical condition, all of
which support the conclusion that the plaintiff’s earning
capacity at the time of dissolution was significantly less
than that of the defendant, who remained in good health
and was employed as an engineer. The court’s consider-
ation of those factors in awarding alimony, which apply
with equal force to the asset distribution calculus, in
combination with its other factual findings, convinces
us that the court adequately considered and weighed
the factors set forth in § 46b-81, and, thus, did not abuse
its discretion in transferring a portion of the defendant’s
retirement assets to the plaintiff.
                            III
  The defendant next claims that the court improperly
refused to order the plaintiff to provide him with peri-
odic updates regarding the well-being of the plaintiff’s
grandchildren. We disagree.
   In the defendant’s proposed orders, the defendant
sought an order requiring the plaintiff to ‘‘have [her
grandchildren] send a short note to [the] [d]efendant
telling [the defendant] how they are doing,’’ or, in the
alternative, requiring the plaintiff to send the defendant
a monthly ‘‘e-mail or letter . . . with any updates on
them.’’ The court denied the request in its memorandum
of decision, noting the lack of evidence at trial regarding
the age of the plaintiff’s grandchildren, their relation-
ship to the defendant or whether their parents con-
sented to their continued contact with the defendant.
The court also observed that the plaintiff was not the
custodian of the grandchildren and thus lacked author-
ity to compel them to write the defendant.
   We live in an age where many families are blended
and where children of one spouse may not be children
of the other. The marriage of the plaintiff and defendant
was one in which the plaintiff’s grandchildren were not
the blood descendants of the defendant. The defendant
has expressed an abiding, avuncular concern and
affection in his briefs and at oral argument before this
court for the plaintiff’s grandchildren, who lived with
the parties in the marital home for a period of time
during the marriage. The defendant believes his rela-
tionship with the grandchildren should not end simply
because his marriage with the plaintiff ended in divorce.
We do not denigrate the importance that the defendant
places on this issue. We conclude, however, that the
court did not err in concluding that the plaintiff was
not the custodian of her grandchildren and, thus, that
the plaintiff lacked authority to compel her grandchil-
dren to continue contacting the defendant, or to provide
the defendant with periodic updates concerning the
well-being of her grandchildren.
  The United States Supreme Court held in Troxel v.
Granville, 530 U.S. 57, 120 S. Ct. 2054, 147 L. Ed. 2d 49
(2000), that the due process clause of the fourteenth
amendment to the United States constitution ‘‘does not
permit a [s]tate to infringe on the fundamental right of
parents to make child rearing decisions simply because
a state judge believes a ‘better’ decision could be made.’’
Id., 72–73. Troxel arose out of a situation in which
grandparents were denied continued contact and visita-
tion with their grandchildren following the death of one
of their grandchildren’s parents. Id., 61. Our Supreme
Court has held that, under the federal due process
clause, parents have ‘‘the fundamental right . . . to
raise their children as they see fit . . . .’’ Roth v. Wes-
ton, 259 Conn. 202, 216, 789 A.2d 431 (2002). ‘‘[A]mong
those interests lying at the core of a parent’s right to
care for his or her own children is the right to control
their associations. . . . The essence of parenthood is
the companionship of the child and the right to make
decisions regarding his or her care, control, education,
health, religion and association.’’ (Citation omitted.) Id.,
216–17. In the present case, there was no evidence that
the parents of the plaintiff’s grandchildren consented
to their continued contact with the defendant or to the
plaintiff’s provision of information about them to the
defendant. Significantly, there also was no evidence
that the plaintiff had any authority over the plaintiff’s
grandchildren by any award of custody. In light of this
record, we see no basis for concluding that the court
erred in failing to grant the defendant’s proposed order
regarding the plaintiff’s grandchildren.
                            IV
   The defendant next claims that the court erred in
denying his request for a jury trial. It is well settled,
however, that ‘‘there is no right to a jury trial in an
equitable action. . . . Whether the right to a jury trial
attaches in an action presenting both legal and equitable
issues depends on the relative importance of the two
types of claims. . . . In an action that is essentially
equitable, the court may determine incidental issues
of fact without a jury.’’ (Citations omitted.) Gaudio v.
Gaudio, 23 Conn. App. 287, 301, 580 A.2d 1212, cert.
denied, 217 Conn. 803, 584 A.2d 471 (1990). ‘‘A dissolu-
tion of a marriage is essentially an equitable action.’’
Id., 302. Here, because the plaintiff’s cause of action
sought only a dissolution of her marriage, together with
alimony and an equitable division of property, her cause
of action is essentially equitable, for which the defen-
dant has no right to a trial by jury. Accordingly, the
defendant’s claim lacks merit.
                             V
   The defendant’s final claim is that the court improp-
erly denied his motions for reargument and for a mis-
trial. On July 24, 2015, the defendant filed a motion to
‘‘reargue/reconsider’’ the court’s June 25, 2015 judgment
of dissolution, and a motion for a mistrial. The court
denied both motions on August 4, 2015.
    As to the defendant’s motion to ‘‘reargue/reconsider,’’
‘‘[t]he standard of review for a court’s denial of a motion
to . . . reargue is abuse of discretion.’’ Terry v. Terry,
102 Conn. App. 215, 230, 925 A.2d 375, cert. denied, 284
Conn. 911, 931 A.2d 934 (2007). ‘‘[T]he purpose of a
reargument is . . . to demonstrate to the court that
there is some decision or some principle of law which
would have a controlling effect, and which has been
overlooked, or that there has been a misapprehension
of facts. . . . It also may be used to address . . .
claims of law that the [movant] claimed were not
addressed by the court. . . . [A] motion to reargue
[however] is not to be used as an opportunity to have
a second bite of the apple . . . .’’ (Internal quotation
marks omitted.) Von Kohorn v. Von Kohorn, 132 Conn.
App. 709, 714, 33 A.3d 809 (2011). In the present case,
the defendant’s motion does not identify any principle
of law or fact that the court had not previously consid-
ered at trial. Rather, the motion simply alleges that the
court was incorrect in rendering its factual findings,
credibility determinations, and financial orders. There-
fore, the court did not abuse its discretion in denying
the motion.
   Finally, ‘‘[t]he trial court has wide discretion in decid-
ing a motion for a mistrial. . . . The denial of a motion
for a mistrial will be reversed only if the trial court
abused its discretion by denying the motion. . . . [A]
mistrial should be granted only as a result of some
occurrence upon the trial of such a character that it is
apparent to the court that because of it a party cannot
have a fair trial and the whole proceedings are vitiated.’’
(Citations omitted; internal quotation marks omitted.)
Matza v. Matza, 226 Conn. 166, 190–91, 627 A.2d 414
(1993). Our review of the defendant’s motion discloses
nothing that warranted a mistrial. It is simply a reitera-
tion of the same challenges to the court’s financial
orders that were resolved at trial and the defendant’s
claim of judicial bias. Thus, the court acted within its
discretion in denying the defendant’s motion for a
mistrial.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     The court found that one of the plaintiff’s grandchildren resided with
the parties during 2003. The court did not find and the record does not
indicate how long the plaintiff’s grandchildren resided with the parties during
the course of the marriage.
   2
     The plaintiff testified at trial that the addition financed by her mother
‘‘doubled the size’’ of the marital home.
   3
     At trial, the plaintiff testified that the defendant was unemployed from
approximately 1995 through 1999, whereas the defendant testified that he
was unemployed for only one year. The court noted the conflicting testimony
but did not make a finding.
   4
     While the court did not explicitly make a finding crediting this testimony
in its memorandum of decision, the court noted that ‘‘[t]he plaintiff testified
that approximately $270,000 of her mother’s moneys were used for house-
hold expenses’’ during the defendant’s period of unemployment. The court
found that the plaintiff ‘‘inherited a total of $635,000 from her mother.’’
Although the court’s memorandum of decision is unclear as to whether it
was making this finding, our review of the record reveals that the plaintiff’s
testimony at trial was that, in total, not including the money spent to con-
struct the addition to the marital home, approximately $270,000 of the
plaintiff’s $635,000 inheritance from her mother was spent on household
expenses during the defendant’s period of unemployment and on paying off
the defendant’s day trading debt.
   5
     The court found that the home at 580 Hopewell Road was valued at
$369,400 and the land was valued at $284,800.
   6
     On January 30, 2015, the defendant filed a motion to disqualify Judge
Simon and Judge Bozzuto, on the basis of those judges’ alleged bias against
him. The court, Albis, J., denied the motion in a memorandum of decision
dated March 18, 2015. That prior motion to disqualify does not render the
record adequate with respect to the defendant’s present claim of judicial
bias because it was directed at different judges and, thus, is separate and
distinct from his present claim of bias. See Olson v. Olson, supra, 71 Conn.
App. 831. Moreover, the defendant’s prior motion did not comply with the
dictates of Practice Book § 1-23 because it was not supported by an affidavit.
   7
     The defendant further argues that the court demonstrated bias by not
allowing him to read directly from one of his documentary exhibits at trial.
The defendant’s documentary exhibits, however, were marked as exhibits,
admitted into evidence, and considered by the court in issuing its ruling.
Moreover, the court noted that, by the defendant’s own admission, the
exhibit was cumulative of another documentary exhibit about which the
defendant had already testified extensively. The court was well within its
discretion in ruling that, for purposes of judicial economy, the defendant
could not read directly from this second documentary exhibit at trial.
   8
     While the defendant argues that the plaintiff’s testimony at trial regarding
the size of her estate at the time of dissolution is contradicted by her
responses to interrogatories, any such discrepancy does not render any of
the court’s factual findings clearly erroneous. As our Supreme Court has
observed, ‘‘[a]n answer filed by a party to an interrogatory has the same
effect as a judicial admission made in a pleading or in open court. It relieves
the opposing party of the necessity of proving the facts admitted . . . but
it is not conclusive upon him and will not prevail over evidence offered
at trial.’’ (Emphasis added; internal quotation marks omitted.) Piantedosi
v. Floridia, 186 Conn. 275, 278, 440 A.2d 977 (1982); see also Jewett v.
Jewett, 265 Conn. 669, 688–89, 830 A.2d 193 (2003).
   9
     Specifically, the court stated in its memorandum of decision that ‘‘[t]he
defendant testified that his wife kept meticulous records relative to income
and expenditures over the course of the marriage. He prepared detailed
spreadsheets submitted at trial to ‘prove’ that approximately $1.3 million of
marital assets remain unaccounted for. He testified that his wife schemed,
prior to the marriage, to abscond with the $1.3 million. Part of the scheme,
he testified, is that his wife led a double life, possibly as a lesbian. He stated
his wife has a female friend who never visited the home during the marriage
and upon vacating the marital home on March 18, 2014, she resided with
this female friend for several weeks prior to moving to a home she already
purchased. He further proffered as evidence the fact that soon after the
marriage, his wife did not initiate intimate relations. He alleged that he and
the plaintiff enjoyed going for walks and singing songs and she ceased her
participation in those activities. He also noted that early in the marriage
the plaintiff would watch him leave for work from the marital home and
wave enthusiastically. He alleged that over time, she waved only in response
to his waves. He testified that the plaintiff ‘didn’t live up to the marital
contract.’ The court finds this argument without merit.’’ (Emphasis added.)
   10
      More specifically, as a result of the court’s financial orders, the defendant
retained ownership over the marital home, valued at $654,200, the $277,000
held in his checking account, $255,942 in retirement assets, and his two
automobiles, for a total value of approximately $1,190,692. As a result of
the court’s orders, the total approximate value of the plaintiff’s estate,
including the lump sum alimony award and the two-thirds of the defendant’s
retirement assets, is $1,095,734. Her assets consist of her West Hartford
home, bank accounts, bond, 2005 Honda Accord, and $731,534 in retire-
ment assets.
   11
      Contrary to the defendant’s contention, the court’s finding that the
defendant was primarily at fault for the breakdown of the marriage was not
clearly erroneous. There was evidence that the defendant’s structured and
increasingly combative personality wore on the plaintiff, and that the defen-
dant lacked compassion toward the plaintiff, demonstrated, in part, by the
defendant’s indifference to the plaintiff’s disclosure of past sexual abuse.